         Case 7:19-cv-00212-DC Document 1 Filed 08/29/19 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                        MIDLAND / ODESSA DIVISION

FLARE INDUSTRIES, LLC d/b/a                   §
AEREON                                        §
                                              §
                                              §
v.                                                      CIVIL ACTION NO.________________
                                              §
                                              §
ZEECO, INC. AND JESUS CHAVEZ                  §

             DEFENDANTS ZEECO, INC. AND JESUS CHAVEZ’S
                       NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

      Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants Zeeco, Inc. and Jesus

Chavez (“Defendants”), files this Notice of Removal of this Civil Action to the United

States District Court for the Western District of Texas, Midland / Odessa Division.

In support of this Notice of Removal, Defendants respectfully shows as follows:

1.    On August 21, 2019, Plaintiff Flare Industries, LLC (“Plaintiff”) filed its

Original Petition in Cause No. CV55912; Flare Industries, LLC d/b/a Aereon v.

Zeeco, Inc. and Jesus Chavez; In the 441st Judicial District Court of Midland

County, Texas. Defendant Zeeco, Inc. received a copy of Plaintiff’s Original Petition

on August 23, 2019. Therefore, this Notice of Removal is timely under 28 U.S.C.

§1446(b). The undersigned counsel represents Defendants who consent and join in

this Notice of Removal pursuant to 28 U.S.C. §1446(b)(2)(A).

2.    Attached as Exhibit A, is a list of all counsel of record.




                                 Defendants’ Notice of Removal

                                          Page 1 of 5
             Case 7:19-cv-00212-DC Document 1 Filed 08/29/19 Page 2 of 4



3.        This case is removable under 28 U.S.C. § 1441, and the Court has jurisdiction

over this matter, because the suit involves a controversy between citizens of

different states. 1

4.        There is complete diversity between the parties. At the time of the filing of

this action, and at the time of removal, Plaintiff was and is a citizen of the State of

Deleware. Defendant Zeeco, Inc. was and is a citizen of the state of Oklahoma.

Defendant Jesus Chavez, who has not been served, was and is a citizen of the state

of Texas.

5.        Plaintiff has alleged monetary damages up to $100,000.

6.        Defendants will provide this Notice of Removal to Plaintiff by service of a

copy upon their counsel of record, in accordance with 28 U.S.C. §1446(d). Further, a

copy of this Notice of Removal will be filed with the District Court of Midland

County, Texas in accordance with 28 U.S.C. §1446(d).

7.        Therefore, Defendants pray that this cause be removed from the 441st

Judicial District Court of Midland County, Texas to this Court, and for all other

relief to which Defendants may be entitled.




1   See 28 U.S.C. §§ 1332 and 1441.

                                      Defendants’ Notice of Removal

                                               Page 2 of 5
Case 7:19-cv-00212-DC Document 1 Filed 08/29/19 Page 3 of 4



                             Respectfully submitted,

                             Roberts Markel Weinberg Butler Hailey, PC


                             _______________________________________
                             Gregory B. Godkin
                             TBA No. 24002146
                             Clayton Hearn
                             TBA No. 00793925
                             Mia Lorick
                             TBA No. 24001415
                             317 Grace Lane, Suite 140
                             Austin, Texas 78746
                             Phone: 512-279-7344
                             ggodkin@rmwbh.com
                             chearn@rmwbh.com
                             mlorick@rmwbh.com
                             ATTORNEYS FOR DEFENDANTS




                    Defendants’ Notice of Removal

                             Page 3 of 5
         Case 7:19-cv-00212-DC Document 1 Filed 08/29/19 Page 4 of 4



                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has
been served upon the following counsel of record pursuant to the Texas Rules of
Civil Procedure on 29th day of August 2019.



Via E-Service:
Millicent Lundburg
DUBOIS BRYANT & CAMPBELL
303 Colorado, Suite 2300
Austin, Texas 78701
Telephone: 512-457-8000
mlundburg@dbcllp.com
ATTORNEY FOR PLAINTIFF



                                        Mia B. Lorick




                               Defendants’ Notice of Removal

                                        Page 4 of 5
